Title: To James Madison from Samuel B. Johnston, 4 November 1814
From: Johnston, Samuel B.
To: Madison, James


        
          Sir,
          New York 4th. Novr. 1814
        
        Observing by the gazettes of the day that the war is likely to take an active turn on our Spanish frontier, and believing that I might be of more service to the country there than I am here, I take the liberty to tender to your Excy my services for any campaign or campaigns that may be undertaken in that quarter.
        A considerable knowledge of the Spanish language, and of the genius and disposition of the Spanish American People, acquired during three years residence in Chile and Peru, emboldens me to think that I might be of service in the army in Louisianna, as an Aid, Interpreter, Secretary or Officer in the line; in either capacity I would be willing to serve, provided the employment was equivalent to the one I now hold.
        
        To a generous country I feel grateful for the honor it has already conferred on me, and am contented with my present situation; but if I could fill a more active one, it would be more congenial to my disposition.
        I enclose a letter I was honored with, from Joel R. Poinsett Esq. (Consul General of the U.S. for Buenos Ayres, Chile, and Peru) during my residence in Chile: it may satisfy your Excy as to my “morals and conduct:” I would further refer you to Capt. Porter’s Official Letter to the Honble. Sec’ry. of the Navy of July 1, 1814, “at Sea.”
        Thus have I presumed to introduce myself to your high notice, unaided and unassisted—relying firmly on the known justice and liberality of your Excellency’s character—convinced that if I can be useful your Excy will award that which is right and proper, and if I cannot, that a desire to be So (which alone could prompt me to emerge so far from my native obscurity) will plead my excuse for having trespassed thus much on your Excellency’s patience. With the most profound respect, I have the honor to be Your Excy’s. most obedient truly humble servant,
        
          Saml. B. Johnston,Lt. U.S. Marine Corps.
        
      